DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered. 
Response to Arguments
In view of the amendments filed on 9/15/2021, the nonstatutory double patenting rejections, cited in the office action of 6/3/2021, are moot.
In view of the amendments filed on 9/15/2021, the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejections, cited in the office action of 6/3/2021, are moot.
Applicant’s remaining arguments with respect to claim(s) 1-4, 7, and 9-14 have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-4, 7, and 9-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen et al. (US Pub. No. 2006/0259136; hereinafter Nguyen) in view of DiMatteo et al. (US Pat. No. 6,440,164; hereinafter DiMatteo).
Nguyen teaches the following regarding claim 1: a prosthetic heart valve comprising: a radially collapsible and expandable annular frame (12) (para. 0037), the frame having at least three circumferentially extending rows of angled struts arranged in a zig-zag pattern in each row (Figs. 1A, 2), the at least three rows including a first row of angled struts defining an inflow end of the frame (Figs. 1A, 2), a second row of angled struts defining an outflow end of the frame (Figs. 1A, 2), a third row of angled struts positioned axially between the first and second rows of angled struts along a length of the frame (Figs. 1A, 2); wherein the frame comprises a circumferentially extending, upper row of closed cells defined between the second and third rows of angled struts (Figs. 1A, 2), the cells defining openings in the frame (Figs. 1A, 2); a leaflet structure comprising three separate leaflets (22) (Fig. 1C), wherein each leaflet comprises pericardial tissue (para. 0049), each leaflet having an upper edge portion (located near element 32), a curved lower edge portion (Fig. 3A) and two side flaps (30, 31), wherein each side flap has a height that is less than an overall height of the leaflet in a flattened state of the leaflet prior to assembly of the leaflet structure (Fig. 3A), wherein the curved lower edge portion extends from the lower end of one of the side flaps to the lower end of the other side flap (Fig. 3A), and wherein each side flap is connected to an adjacent side flap of another leaflet to form commissures (24) of the leaflet structure, each commissure being attached to the frame (paras. 0049-0053); an annular inner sleeve (21) comprising three U-shaped portions (37) positioned along the curved lower edge portions of the leaflets (Fig. 4B), wherein the inner sleeve is a separate piece of material from the leaflets and wherein each leaflet is sutured to the inner sleeve 
Regarding claims 1-3, 7, and 11-13, Nguyen teaches the limitations of the claimed invention, as described above. However, it does not recite the device comprising an outer sleeve being made of pericardium that has a height less than the height of the frame. DiMatteo teaches that it is well known in the art that prosthetic valves have an inner sleeve and a separate, outer sleeve that is made of pericardium tissue, and has a height less than the height of the frame (Figs. 18-20; col. 1, lines 34-57; col. 5, lines 3-14; col. 10, lines 10-38; col. 16, lines 64-col. 17, lines 7), for the purpose of inhibiting thrombus formation and utilizing the material’s physical properties and biocompatibility. The outer sleeve further covers the struts of the first row of struts, and covers two rows of closed cells closest to the inflow end of the frame (Figs. 18-20). It would have been obvious to one having ordinary skill in the art to modify the device of Nguyen to include an outer sleeve, as taught by DiMatteo, in order to inhibit thrombus formation and utilize the material’s physical properties and biocompatibility. 
Nguyen teaches the following regarding claim 4: the prosthetic heart valve of claim 1, wherein the commissures of the leaflet structure are attached to the frame with sutures (paras. 0046-0047, 0055).  
Nguyen teaches the following regarding claim 7: a prosthetic heart valve comprising: a radially collapsible and expandable annular frame (12) (para. 0037), the frame having at least three circumferentially extending rows of angled struts arranged in a zig-zag pattern in each row 

Nguyen teaches the following regarding claim 10: the prosthetic heart valve of claim 9, wherein the lower edge portion of the inner skirt extends below the lower edge portions of the leaflets in a direction toward the inflow end of the frame (Figs. 1A, 4B).  
Nguyen teaches the following regarding claim 14: the prosthetic heart valve of claim 7, wherein the commissures of the leaflet structure are attached to the frame with sutures (paras. 0046-0047, 0055).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774